Citation Nr: 0603395	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-25 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Service connection for depression.

2.	Service connection for bipolar affective disorder.  

3.	Service connection for alcohol dependence.  


REPRESENTATION

Veteran represented by:	Barbara Scott Girard, Attorney 
at law


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1977 to April 1980.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records indicate that the 
veteran may have experienced a psychiatric episode while in 
service.  On December 3, 1978, it is noted that the veteran 
reported sleep difficulties, and desired to speak with a 
"mental hygiene consultant."  On December 4, 1978, the 
veteran reported no history of personal or family problems, 
but did note a history of "being on tranquilizers."  It is 
again reported that the veteran wanted to speak with mental 
hygiene.  

On December 9, 1978, the veteran is reported to have 
experienced alcoholic convulsions.  An emergency room record 
notes alcohol drinking and a "general tonic clonic seizure x 
30 seconds."  The provisional diagnosis ruled out a seizure 
disorder.   On December 12, 1978, a medical record notes that 
the veteran had been prescribed Benadryl for a sleep 
disturbance.  The examiner's impression was hyperventilation.  
He ruled out a seizure disorder.  

On January 17, 1979, a service medical record shows that the 
veteran underwent a mental health evaluation.  This record 
reports the veteran's complaints of hyperventilation and 
insomnia.  The examiner stated that "anxiety is self-induced 
and over emphasized."  As an impression, the examiner noted 
"Very minimal anxiety reaction."   A report of medical 
history executed at separation  noted "yes" to "frequent 
trouble sleeping."  The report also indicates that the 
veteran apparently initially noted "yes" to "nervous 
trouble of any sort" but later changed his answer to "no."  

The record does not contain a VA examination and opinion 
regarding the veteran's claim that his inservice problems 
relates to his diagnosed current disorders.  See 38 U.S.C.A. 
§ 5103A.  

Accordingly, this matter is remanded for the following 
actions:  

1.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the nature, severity and 
etiology of any psychiatric disorders.  
All indicated tests should be performed.  
The claims file should be provided to the 
examiner for review of pertinent 
documents therein in conjunction with the 
examination.    

2.  The examiner should advance an 
opinion as to the likelihood (likely, at 
least as likely as not, not likely) that 
any psychiatric disorder is related to 
the veteran's active service.     

If the examiner finds that depression or 
bipolar disorder is related to active 
service, the examiner should also advance 
an opinion as to the likelihood (likely, 
at least as likely as not, not likely) 
that either of these disorders, or both, 
caused or aggravated the veteran's 
alcohol dependence.  The examiner should 
provide a complete rationale for 
conclusions reached.   

3.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

